Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 11/30/2020 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 11, and 13-18 of U.S. Patent No. 10,880,154. Please see the corresponding table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose the idea of merging data sets related to customer device and service network comprising at least one of a television service, an internet, a telephone or a cellular network, predicting failure of delivery of service, determining whether the source of failure is rooted in the customer device or service network and taking corrective actions. The present claims appear to be fully anticipated by the patent. However, they are broader than the patent because they do not recite the additional steps of generating customer profiles. One of ordinary skill would have been motivated to broaden the claims in order to seek broader patent protection. 
Present Application
U.S. Patent No. 10,880,154
1.  A method comprising: merging, by a processing system including at least one 
processor, a first set of data with a second set of data to produce a merged data set, wherein the first set of data relates to a customer device connected to a service network and the second set of data relates to the service network, wherein the second set of data comprises performance data for the service network, wherein the service network comprises at least one of: a television 
service network, an internet service provider network, a telephone service network, or a cellular service network;  predicting, by the processing system, a failure in a delivery of a service from the service network to the customer device, based on the merged set of data;  determining, by the processing 
system, whether a source of the failure is rooted in the customer device or in 
the service network; reporting, by the processing system, the failure to a 
network management system of the service network;  receiving, by the processing 
system, actionable data from the network management system in response to the reporting;  and taking, by the processing system, a corrective action in 
accordance with the actionable data. 
 






2.  The method of claim 1, wherein the first set of data comprises user experience metrics. 
 
3.  The method of claim 1, wherein the second set of data further comprises experience metrics for the service network. 
 
4.  The method of claim 1, wherein the second set of data further comprises fault data. 
 
5.  The method of claim 1, wherein a customer analytics technique is used to perform the merging, the predicting, and the determining. 
 
6.  The method of claim 1, wherein the profile identifies a recurring problem with the customer device. 
 
7.  The method of claim 1, further comprising: forwarding the profile to a manufacturer of the customer device. 
 
8.  The method of claim 7, wherein the forwarding is performed according to a predefined schedule. 
9.  A device comprising: a processor;  and a computer-readable medium storing 
instructions which, when executed by the processor, cause the processor to 
perform operations, the operations comprising: merging a first set of data with 
a second set of data to produce a merged data set, wherein the first set of 
data relates to a customer device connected to a service network and the second set of data relates to the service network, wherein the second set of data comprises performance data for the service network, wherein the service network comprises at least one of: a television service network, an internet service provider network, a telephone service network, or a cellular service network;  
predicting a failure in a delivery of a service from the service network to the 
customer device, based on the merged set of data; determining whether a source 
of the failure is rooted in the customer device or in the service network; reporting the failure to a network management system of the service network; receiving actionable data from the network management system in response to the reporting;  and taking a corrective action in accordance with the actionable data. 
 







13.  The device of claim 9, wherein a customer analytics technique is used to perform the merging, the predicting, and the determining. 

15.  The device of claim 9, the operations further comprising: forwarding the 
profile to a manufacturer of the customer device.

10.  The device of claim 9, wherein the first set of data comprises user experience metrics. 

11.  The device of claim 9, wherein the second set of data further comprises experience metrics for the service network. 

12.  The device of claim 9, wherein the second set of data further comprises fault data. 

14.  The device of claim 9, wherein the profile identifies a recurring problem with the customer device. 
 

17.  A non-transitory computer-readable medium storing instructions which, when executed by a processor, cause the processor to perform operations, the operations comprising: merging a first set of data with a second set of data to produce a merged data set, wherein the first set of data relates to a customer device connected to a service network and the second set of data relates to the 
service network, wherein the second set of data comprises performance data for the service network, wherein the service network comprises at least one of: a television service network, an internet service provider network, a telephone service network, or a cellular service network;  predicting a failure in a 
delivery of a service from the service network to the customer device, based on 
the merged set of data;  determining whether a source of the failure is rooted 
in the customer device or in the service network;  reporting the failure to a 
network management system of the service network;  receiving actionable data 
from the network management system in response to the reporting;  and taking a 
corrective action in accordance with the actionable data. 
 





1.  A method, comprising: merging, by a processing system including at 
least one processor, a first set of data with a second set of data to produce a 
merged data set, wherein the first set of data relates to a customer device connected to a service network and the second set of data relates to the 
service network, wherein the second set of data comprises performance data for 
the service network, wherein the service network comprises at least one of: a television service network, an internet service provider network, a telephone service network, or a cellular service network;  predicting, by the processing 
system, a failure in a delivery of a service from the service network to the 
customer device, based on the merged set of data;  determining, by the 
processing system, whether a source of the failure is rooted in the customer 
device or in the service network;  and generating, by the processing system, a 
profile for the customer device, when the source of the failure is determined to be rooted in the customer device, wherein the profile is based on at least data relating to the failure and historical data relating to the customer device and devices sharing characteristics with the customer device, wherein the devices sharing characteristics with the customer device are of a same make and model as the customer device. 

2.  The method of claim 1, wherein the first set of data comprises user experience metrics. 

3.  The method of claim 1, wherein the second set of data further comprises experience metrics for the service network. 
 
4.  The method of claim 1, wherein the second set of data further comprises fault data. 
 
5.  The method of claim 1, wherein a customer analytics technique is used to perform the merging, the predicting, and the determining. 
 
7.  The method of claim 1, wherein the profile identifies a recurring problem with the customer device. 
 
8.  The method of claim 1, further comprising: forwarding the profile to a manufacturer of the customer device. 
 
9.  The method of claim 8, wherein the forwarding is performed according to a predefined schedule. 
10.  A device, comprising: a processor;  and a computer-readable medium 
storing instructions which, when executed by the processor, cause the processor 
to perform operations, the operations comprising: merging a first set of data with a second set of data to produce a merged data set, wherein the first set of data relates to a customer device connected to a service network and the second set of data relates to the service network, wherein the second set of data comprises performance data for the service network, wherein the service network comprises at least one of: a television service network, an internet 
service provider network, a telephone service network, or a cellular service network;  predicting a failure in a delivery of a service from the service network to the customer device, based on the merged set of data;  determining whether a source of the failure is rooted in the customer device or in the 
service network;  and generating a profile for the customer device, when the 
source of the failure is determined to be rooted in the customer device, wherein the profile is based on at least data relating to the failure and historical data relating to the customer device and devices sharing characteristics with the customer device, wherein the devices sharing characteristics with the customer device are of a same make and model as the customer device. 

11.  The device of claim 10, wherein a customer analytics technique is used to perform the merging, the predicting, and the determining. 
 
13.  The device of claim 10, wherein the operations further comprise: forwarding the profile to a manufacturer of the customer device. 
 
14.  The device of claim 10, wherein the first set of data comprises user experience metrics. 
 
15.  The device of claim 10, wherein the second set of data further comprises experience metrics for the service network. 
 
16.  The device of claim 10, wherein the second set of data further comprises fault data. 
 
17.  The device of claim 10, wherein the profile identifies a recurring problem with the customer device. 
 

18.  An apparatus, comprising: a processor for merging a first set of data with a second set of data to produce a merged data set, wherein the first set of data relates to a customer device connected to a service network and the 
second set of data relates to the service network, wherein the second set of 
data comprises performance data for the service network, wherein the service 
network comprises at least one of: a television service network, an internet 
service provider network, a telephone service network, or a cellular service network, for predicting a failure in a delivery of a service from the service network to the customer device, based on the merged set of data, for 
determining whether a source of the failure is rooted in the customer device or 
in the service network, and for generating a profile for the customer device, 
when the source of the failure is determined to be rooted in the customer device, wherein the profile is based on at least data relating to the failure and historical data relating to the customer device and devices sharing 
characteristics with the customer device, wherein the devices sharing characteristics with the customer device are of a same make and model as the customer device;  and an output device for forwarding the profile to a manufacturer of the customer device. 
 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 14 and 15 recites the limitation "the profile" in the claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2018/0041378, hereinafter referred to as “Yan”).

	Regarding 1, Or Sim teaches a method comprising: merging, by a processing system including at least one processor, a first set of data with a second set of data to produce a merged data set (Or Sim, figure 4a, step 68, data is combined), wherein the first set of data relates to a customer device connected to a service network (Or Sim, figure 41, step 66, user centric measurements) and the second set of data relates to the service network (Or Sim, figure 4a, step 62, site centric measurements), wherein the second set of data comprises performance data for the service network (Or Sim, [0078] A data source, such as site centric data, is obtained for one or more interactions at step 62 from all users who interact in some way with the monitored resource.  This is recorded and collected by the collection servers 22, 24 of the data collection and processing means 20.  By way of example, the number of visits to a particular web page has may be recorded. [0079] After establishing a panel or group of users, at step 64 these users are monitored for their interactions and at step 66 a second data source, such as panel data or any other form of data, is measured, recorded and collected by collection servers 26,28 of the data collection and processing means 20.  The panel data may comprise for example page impressions or the number of visits each panellist has for the monitored resource, such as a web site and every unmonitored resource.  At step 68, the two sets of data sources may be viewed, combined or otherwise customised on server 34.). 
	However, Or Sim does not explicitly teach wherein the service network comprises at least one of: a television service network, an internet service provider network, a telephone service network, or a cellular service network;  predicting, by the processing system, a failure in a delivery of a service from the service network to the customer device, based on the merged set of data;  determining, by the processing system, whether a source of the failure is rooted in the customer device or in the service network;  reporting, by the processing system, the failure to a network management system of the service network;  receiving, by the processing system, actionable data from the network management system in response to the reporting;  and taking, by the processing system, a corrective action in accordance with the actionable data. 
	In an analogous art, Yan teaches wherein the service network comprises at least one of: a television service network, an internet service provider network, a telephone service network, or a cellular service network (Yan, [0003] – providing trouble isolation in a cellular communications network);  
	predicting, by the processing system, a failure in a delivery of a service from the service network to the customer device (Yan, [0012] - suppose a customer reports that his/her voice calls are being dropped.  The network service provider may determine that the issue with voice calls being dropped is associated with a recent upgrade to a new operating system on the user endpoint device), based on the merged set of data (Yan, [0080] – data is combined);  
	determining, by the processing system, whether a source of the failure is rooted in the customer device or in the service network (Yan, abstract - determines a root cause for the abnormal cause code when a deviation is determined to have occurred for the cause code of the user group, wherein the root cause identifies either an issue associated with the communications network or an issue associated with user endpoint devices of the user group);  
	reporting, by the processing system, the failure to a network management system of the service network (Yan, abstract - generates a ticket indicating the root cause);  
	receiving, by the processing system, actionable data from the network management system in response to the reporting (Yan, [0032] the ticket may provide information to a manufacturer.  For example, the manufacturer of the user endpoint devices of the user group may be notified of the trouble so that an update, e.g., software or a hardware update, can be provided for resolving the issue.); and 
	taking, by the processing system, a corrective action in accordance with the actionable data (Yan, [0034] - suppose an upgrade to an operating system deployed in a user endpoint device is determined as causing a deviation.  The service provider may identify a solution in advance of receiving a report of a performance problem from a customer). 
	Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to combine the teachings of Or Sim and Yan since they both concern measuring/analyzing usage of resources, and as such, they are within the same environment. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the idea of using predicting in a delivery of service, determining root cause, reporting the failure and receiving and taking action as taught by Yan in order to allow the data to be analyzed and appropriate action be taken to ensure that the services run continuously for both customer end and the service network end, thus ensuring system efficiency. 

 	Regarding claim 2, Or Sim does not explicitly teach the method of claim 1, wherein the first set of data comprises user experience metrics. However, Yan teaches wherein the first set of data comprises user experience metrics (Yan, [0011] customer experience trouble).  The motivation to combine is the same as claim 1 above. 

 	Regarding claim 3, Or Sim does not teach the method of claim 1, wherein the second set of data further comprises experience metrics for the service network. However, Yan teaches wherein the second set of data further comprises experience metrics for the service network (Yan, [0011] - troubles related to service that is provided by the network service provider). The motivation to combine is the same as claim 1 above.
 
	Regarding claim 4, Or Sim does not teach the method of claim 1, wherein the second set of data further comprises fault data. However, Yan teaches wherein the second set of data further comprises fault data (Yan, [0011] - troubles related to service that is provided by the network service provider). The motivation to combine is the same as claim 1 above.
 
	Regarding claim 5, Or Sim does not explicitly teach the method of claim 1, wherein a customer analytics technique is used to perform the merging, the predicting, and the determining. Yan teaches wherein a customer analytics technique is used to perform the merging, the predicting, and the determining (Yan, [0049] analytic engine 105; 0080 – data is combined, [0012] predicted, and abstract - determined). The motivation to combine is the same as claim 1 above.

	Regarding claim 6, Or Sim teaches the method of claim 1, wherein the profile identifies a recurring problem with the customer device (Or Sim, abstract – cause code in user group). 

 	Regarding claim 7, Or Sim does not explicitly teach the method of claim 1, further comprising: forwarding the profile to a manufacturer of the customer device. Yan teaches forwarding the profile to a manufacturer of the customer device (Yan, [0032] the ticket may provide information to a manufacturer). The motivation to combine is the same as claim 1 above. 
 
	Regarding claim 8, Or Sim does not teach the method of claim 7, wherein the forwarding is performed according to a predefined schedule (Yan, [0032] the ticket may provide information to a manufacturer during periodic update). The motivation to combine is the same as claim 1 above.
 
	Claims 9-16 are device version of claims 1-8, respectively, therefore are rejected under the same rationale. 

	Claims 17-20 are device version of claims 1-5, respectively, therefore are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Allen et al. (US 2014/0379894), determining causes of connectivity issues in different zones. 
2. Ambdulnour et al. (US 2016/0323163), determining faults and generating profiles.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443